Case: 16-40991     Document: 00513846558   Page: 1   Date Filed: 01/24/2017




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT

                                                                   United States Court of Appeals
                                No. 16-40991                                Fifth Circuit

                              Summary Calendar                            FILED
                                                                    January 24, 2017
                                                                     Lyle W. Cayce
In the Matter of: PAULA S. HOLLIS,                                        Clerk

             Debtor

PAULA S. HOLLIS,

             Appellee
v.

GREGORY A. HOLLIS; JAMES HOLLIS,

             Appellants

***************************

In the Matter of: PAULA S. HOLLIS,

             Debtor

GREGORY A. HOLLIS; JAMES HOLLIS,

             Appellants
v.

PAULA S. HOLLIS,

             Appellee
     Case: 16-40991      Document: 00513846558         Page: 2    Date Filed: 01/24/2017



                                      No. 16-40991


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                    USDC Nos. 4:15-CV-784 and 4:15-CV-810


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See Rule 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2